Citation Nr: 0900128	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  03-14 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for pes planus with 
calluses and blisters of the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from August 1976 to March 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in January 2004.  

The issue on appeal was previously before the Board in May 
2004, March 2005, November 2006 and September 2007.  It was 
remanded each time for additional evidentiary development 
and/or to cure a procedural defect.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The veteran's original claims file, to include his service 
treatment records, is missing and presumed lost.  A rebuilt 
claims file was established in 1998.  

The veteran testified that he had flat feet at the time of 
his entry into active duty and was put on physical profile as 
a result, but the profile was ignored by the veteran's 
superiors.  He reported that, as a result of having to run 
and march while on active duty, he developed calluses and 
blisters.   He testified that he did not have problems with 
calluses prior to military service and that he has had 
calluses and blisters since his discharge from active duty.  

There is competent evidence of record of the current 
existence of foot problems, but this is dated many years 
after discharge.  

A November 1998 VA clinical record indicates that the 
veteran's feet were found to have very flat arches and were 
covered with calluses and exfoliative dermatitis.  A corn was 
also present on the right fifth toe.  The assessment was 
bilateral pes planus with fourth degree pronation and also 
bilateral ichthyosis verrociformans of the plantar surfaces 
of the feet.  

In January 2001, the veteran sought treatment for thick 
calluses covering the bottom of both feet.  He informed the 
clinician that he had the problem since his military service.  
He complained of painful feet as well as a burning sensation 
in the feet.  Physical examination revealed calluses on the 
bottom of both feet.  The calluses were shaved and sanded 
down.  

In March 2001, the veteran reported that his feet hadn't felt 
so good in years. Physical examination revealed reduced 
calluses compared to the last visit and less cracking on both 
feet.  The assessment was calluses of the bilateral feet.  

An October 2001 record shows the veteran presented for 
follow-up for elongated nails and calluses on the feet.  The 
assessments were hallux limitus of the feet secondary to a 
lack of range of motion and also onychauxis.  

A VA clinical record dated in April 2002 indicates the 
veteran was receiving care for excessive/thick calluses on 
both feet.  The assessment was keratosis/fissures of the 
bilateral heels.  

The medical evidence of record demonstrates the current 
existence of calluses on the veteran's feet as well as other 
disorders.  Furthermore, the veteran has testified that, 
while he had flat feet at the time of his entrance 
examination, he did not have any problems with calluses.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims (the Court) has held that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that 
the veteran is competent to report that he did not have 
calluses prior to active duty but did during and after 
service.  Furthermore, the Court has specifically determined 
that a lay person was competent to testify to pain and 
visible flatness of the feet.  Falzone v. Brown, 8 Vet.  App. 
398, 405, (1995).   

The Board finds, therefore, that there is competent evidence 
of the current existence of foot problems and competent 
evidence of problems with calluses which started while the 
veteran was on active duty.  The veteran has not been 
afforded a VA examination to determine the etiology of his 
foot problems.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Based on the above, the 
Board finds that the veteran should be scheduled for a VA 
examination to determine if any of the veteran's currently 
existing bilateral foot problems was incurred in or 
aggravated by his active duty service.  

The Board notes a VA clinical record dated in September 1998 
indicates that the veteran was in receipt of Social Security 
disability benefits.  While the veteran has indicated that he 
was receiving the benefits for a back problem, the Board 
finds that, as the issue on appeal is being remanded for the 
VA examination, these records should also be obtained in 
order to allow a review for any pertinent evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for foot problems since discharge 
from active duty.  After securing any 
necessary releases, obtain these records 
which have not already been associated 
with the claims file.  

2.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  Schedule the veteran for an 
examination with an appropriately 
qualified health care professional to 
determine the nature and etiology of the 
veteran's bilateral foot disability.  The 
claims folder must be provided to the 
examiner for review of pertinent 
documents therein and review of such 
should be reflected in the examination 
report.  The examiner should solicit a 
detailed history of the veteran's 
symptoms of foot calluses, blisters and 
any visible flatness of the feet prior to 
and during active service and the 
continuation of any such symptoms after 
service.  The examiner should perform any 
and all testing deemed necessary to 
appropriately evaluate the veteran's 
bilateral foot disability.  The examiner 
should render all appropriate diagnoses, 
and for each foot disability found state 
whether it is at least as likely as not 
(50 percent or greater likelihood) to 
have begun during service or as a 
consequence of service.  Additionally, 
the examiner is specifically requested to 
state whether pes planus permanently 
increased in severity during service 
beyond the normal progression of the 
disability.  

Opinions should be provided based on the 
results of the examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report. 

If any requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state.  

4.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
the benefit sought remains denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned  to the 
Board for appellate review.   

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

